               Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 1 of 15



                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
BYRON BREEZE, JR.,

                   Plaintiff,                                     CASE NO.:

              v.

MORGANS HOTEL GROUP MANAGEMENT LLC,
A Delaware limited liability company,

                  Defendant.
--------------------------------------------------------------x

                                                COMPLAINT

         Plaintiff, BYRON BREEZE, JR., (hereinafter “Plaintiff”), sues Defendant, MORGANS

HOTEL GROUP MANAGEMENT LLC (hereinafter “Defendant”), for injunctive relief,

attorneys’ fees, and litigation costs, including but not limited to disbursements, court expenses,

and other fees, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”)

and the ADA Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), and for

injunctive relief and damages, pursuant to the New York State Human Rights Law, the New York

City Human Rights Law, and alleges:

                                              INTRODUCTION

         1.        Defendant owns and/or operates that certain hotel known as HUDSON NEW

YORK, located at 358 West 58th Street, New York, New York (the “Hotel”). Defendant owns

and/or             controls           and             Hotel’s      website,    located          at

https://www.morganshotelgroup.com/hudson/hudson-new-york (the “Website”). The Hotel takes

reservations through the Website and provides information regarding available guestrooms and

Hotel amenities.
               Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 2 of 15



        2.       As of March 15, 2012, Defendant was required to ensure that all of its reservation

systems, including its online reservation systems (a) identify and describe disabled accessible

features of the Hotel in detail; (b) identify and describe accessible features of ADA compliant

guest rooms in detail; (c) permit disabled individuals to independently assess whether the Hotel

and its available guestrooms meet their individual accessibility needs (by describing accessible

and inaccessible features); and (d) allow reservations to be taken for accessible guestrooms in the

same manner as for non-accessible guestrooms.1 Defendant has not complied. This lawsuit

follows.

                                      JURISDICTION AND VENUE

        3.       This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

2201 and 2202).

        4.       This Court has personal jurisdiction over Defendant in this action. Defendant

transacts substantial business in this District through its Hotel, which is located in this District.

        5.       Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial

part of the events or omissions giving rise to the claims here at issue occurred in this District;

specifically, Defendant and the Hotel are located this District.

        6.       Pursuant to 28 U.S.C.S. §1367(a), this Court has supplemental jurisdiction over

Plaintiff’s claims arising under New York State law.

                                                   PARTIES



1
  This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These requirements apply not only
to the Website, but also to every online reservation system on which reservations can be made to stay at the Hotel,
including orbitz.com, travelocity.com, hotels.com, and others.

                                                         2
              Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 3 of 15



        7.          Plaintiff, BYRON BREEZE, JR., was born without legs and without complete

hands, and uses a wheelchair for mobility. Plaintiff thus has a “qualified disability” as that term is

defined by the ADA and is physically disabled within the meaning of the laws of the State of New

York.

        8.          At all times material hereto, Plaintiff was and is over the age of 18 years, sui juris,

and was a longtime resident of Manhattan. Mr. Breeze recently relocated to the District of

Columbia but returns on a regular and continuing basis to the Southern District of New York for

purposes of employment, and to visit with friends and relatives. Mr. Breeze has a real and

continuing need for mandated accessibility information within online hotel reservation platforms

in this District.

        9.          Defendant is a Delaware limited liability company conducting business in the State

of New York and is the owner and/or operator of the Hotel, located within this District, and has

control over the content of the Website.

                                  COUNT I
              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

        10.         On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities and to provide clear, strong, consistent, enforceable standards

addressing such discrimination, invoking the sweep of congressional authority in order to address

the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

12101(b)(l) - (4).

        11.         Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

                                                      3
             Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 4 of 15



Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

of lodging were required to conform to these revised regulations on or before March 15, 2012.

       12.     On March 15, 2012, the revised regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

28 C.F.R. §36.302(e)(l) provides that:

               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –

                      (i)     Modify its policies, practices, or procedures to
                              ensure that individuals with disabilities can make
                              reservations for accessible guest rooms during the
                              same hours and in the same manner as individuals
                              who do not need accessible rooms;

                      (ii)    Identify and describe accessible features in the hotels
                              and guest rooms offered through its reservations
                              service in enough detail to reasonably permit
                              individuals with disabilities to assess independently
                              whether a given hotel or guest room meets his or her
                              accessibility needs;

                      (iii)   Ensure that accessible guest rooms are held for use
                              by individuals with disabilities until all other guest
                              rooms of that type have been rented and the
                              accessible room requested is the only remaining
                              room of that type;

                      (iv)    Reserve, upon request, accessible guest rooms or
                              specific types of guest rooms and ensure that the
                              guest rooms requested are blocked and removed
                              from all reservations systems; and

                      (v)     Guarantee that the specific accessible guest room
                              reserved through its reservations service is held for
                              the reserving customer, regardless of whether a
                              specific room is held in response to reservations
                              made by others.



                                                 4
             Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 5 of 15



       13.     In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.

       14.     Hotels (and motels) are required to identify and describe all accessible features in

the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

receive information they need to benefit from the services offered by the place of lodging.” 28

C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

“accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

       15.     In addition,

               hotel rooms that are in full compliance with current standards may
               differ, and individuals with disabilities must be able to ascertain
               which features – in new and existing facilities – are included in the
               hotel’s accessible guest rooms. For example, under certain
               circumstances, an accessible hotel bathroom may meet accessibility
               requirements with either a bathtub or a roll in shower. The presence
               or absence of particular accessible features such as these may mean
               the difference between a room that is usable by a particular person
               with a disability and one that is not.

28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

features that may (or may not) be offered within a particular room.

       16.     For hotels in buildings constructed after the effective date of the 1991 Standards, it

is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.



                                                 5
             Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 6 of 15



       17.      However, for hotels in buildings constructed prior to the 1991 Standards,

information about the hotel should include, at a minimum

               information about accessible entrances to the hotel, the path of travel
               to guest check-in and other essential services, and the accessible
               route to the accessible room or rooms. In addition to the room
               information described above, these hotels should provide
               information about important features that do not comply with the
               1991 Standards. For example, if the door to the “accessible” room
               or bathroom is narrower than required, this information should be
               included (e.g., door to guest room measures 30 inches clear).
               [emphasis added].

28 C.F.R. Part 36, Appx. A.

       18.     The Hotel is a place of public accommodation that owns and/or leases and operates

a place of lodging pursuant to the ADA.

       19.     The Website (and all other online reservation platforms used by the Hotel) allow

reservations for the Hotel to be taken online. The Defendant has control over information provided

to the public about the Hotel through the Website and/or other online platforms.

       20.     Prior to filing this lawsuit, Plaintiff visited the Website to learn about accessible

features of the Hotel, and to independently assess whether the Hotel is accessible to him, and

whether he could independently reserve an accessible room at the Hotel, in the same manner as

those seeking to reserve non-accessible rooms. Upon his visit, Plaintiff discovered that the Website

does not comply with the ADA and ADAAG.

       21.     The Website’s homepage contains no information on ADA compliance or on the

Hotel’s accessibility. There is an “ADA Accessibility” Statement, but the portion relating to the

Hotel is limited to directions between two points, i.e. Desk to Bar. A link titled ROOMS & SUITES

opens a webpage listing the Hotel’s eight room and suite categories. None of the rooms or suites

are designated as ADA or as Accessible. By clicking on the room category title, a category-specific



                                                 6
             Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 7 of 15



webpage opens providing a narrative marketing description, accompanying photographs and a list

of Features with icons. However, neither the category-specific webpages for the eight rooms and

suite categories provides any information on the Hotel’s ADA compliance or the accessible

features for that room/suite category. At the end of each narrative description for all categories, it

is stated “[f]or property ADA accessibility click here.” The “click here” link reverts to the

Website’s inadequate and non compliant “ADA Accessibility” Statement.” The Deluxe Double

Double, Studio and Deluxe Studio categories also state “ADA Accessible Rooms can be requested

when booking.” Apparently, the Hotel has accessible rooms, but the website provides no

information on how they are accessible and they may be booked through the Website.

       The online reservation process can be commenced from the homepage or on any room

category webpage by clicking BOOK NOW. By entering dates of stay, number of guests, what

appears to be a third-party website generates a webpage listing the available room categories for

the selected dates. Again, none of the listed rooms are designated as ADA or Assessable rooms.

Each room category has icon descriptions and a More Information link, which simply drops down

a bullet point list of additional features. None of the listed rooms/suites contain any information

on ADA compliance or accessibility. The online reservation process continues by clicking View

Rates and following on screen instructions to enter personal and financial information. In sum, this

Website allows for online review and reservations of non-accessible rooms. However, it provides

no information on accessibility so that a disabled person can make an independent determination

whether the Hotel and its rooms meet his/her accessibility needs-nor can an accessible room be

reserved online.




                                                  7
              Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 8 of 15



       22.      The Website also has insufficient accessibility information concerning common

areas and amenities. Likewise, the Website does not indicate that the Hotel is in full compliance

with all 1991 Standards, or, in the alternative:

             a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if

                not, the ways in which it does not comply, so that Plaintiff can evaluate whether it

                is accessible to him;

             b. Whether the registration desk at the Hotel complies with the 1991 Standards, and

                if not, the ways in which it does not comply, so that Plaintiff can evaluate whether

                it is accessible to him;

             c. Whether restaurant or other food service areas at the Hotel comply with the 1991

                Standards, and if not, the ways in which they do not comply, so that Plaintiff can

                evaluate whether they are accessible to him;

             d. Whether any parking facilities, lots, or other parking accommodations at the Hotel

                comply with the 1991 Standards, and if not, the ways in which they do not comply,

                so that Plaintiff can evaluate whether they are accessible to him;

             e. Whether the swimming pool (if any) complies with the 1991 Standards, and if not,

                the ways in which it does not comply, so that Plaintiff can evaluate whether it is

                accessible to him;

             f. Whether the business center complies with the 1991 Standards, and if not, the ways

                in which it does not comply, so that Plaintiff can evaluate whether it is accessible

                to him;




                                                   8
 Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 9 of 15



g. Whether the meeting/ballroom areas comply with the 1991 Standards, and if not,

   the ways in which they do not comply, so that Plaintiff can evaluate whether it is

   accessible to him;

h. Whether the route from the public entrance to the registration desk is accessible in

   compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff can evaluate whether it is accessible to him;

i. Whether the route from the registration desk to the accessible rooms is accessible

   in compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff can evaluate whether it is accessible to him;

j. Whether the route from the public entrance to the business center is accessible in

   compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff can evaluate whether it is accessible to him;

k. Whether the route from the accessible guestrooms to the business center is

   accessible in compliance with the 1991 Standards, and if not, the ways in which it

   does not comply, so that Plaintiff can evaluate whether it is accessible to him;

l. Whether the route from the public entrance to the pool (if any) is accessible in

   compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff can evaluate whether it is accessible to him;

m. Whether the route from the accessible guestrooms to the pool (if any) is accessible

   in compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff can evaluate whether it is accessible to him;




                                     9
             Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 10 of 15



             n. Whether the route from the public entrance to the fitness center is accessible in

                compliance with the 1991 Standards, and if not, the ways in which it does not

                comply, so that Plaintiff can evaluate whether it is accessible to him;

             o. Whether the route from the accessible guestrooms to the fitness center is accessible

                in compliance with the 1991 Standards, and if not, the ways in which it does not

                comply, so that Plaintiff can evaluate whether it is accessible to him;

             p. Whether the route from the public entrance to the restaurant or food service areas

                is accessible in compliance with the 1991 Standards, and if not, the ways in which

                it does not comply, so that Plaintiff can evaluate whether it is accessible to him;

             q. Whether the route from the accessible guestrooms to the restaurant or food service

                areas is accessible in compliance with the 1991 Standards, and if not, the ways in

                which it does not comply, so that Plaintiff can evaluate whether it is accessible to

                him;

             r. Whether the route from the public entrance to the conference/ballroom space is

                accessible in compliance with the 1991 Standards, and if not, the ways in which it

                does not comply, so that Plaintiff can evaluate whether it is accessible to him;

             s. Whether the route from the accessible guestrooms to the meeting/ballroom space is

                accessible in compliance with the 1991 Standards, and if not, the ways in which it

                does not comply, so that Plaintiff can evaluate whether it is accessible to him;

       23.      This is not intended to be an exclusive list, and Plaintiff brings this action to

remediate all violations of the ADAAG found to exist upon the Website, and upon all online

reservation platforms used by the Hotel.




                                                 10
             Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 11 of 15



       24.     In addition to the list above, upon information and belief, Defendant may not

effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

until all other guest rooms of that type have been rented and the accessible room requested is the

only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

types of guest rooms and ensure that the guest rooms requested are blocked and removed from all

reservations systems; or (iii) guarantee that the specific accessible guest room reserved through its

reservations service is held for the reserving customer, regardless of whether a specific room is

held in response to reservations made by others. Discovery is required on these issues.

       25.     Plaintiff will visit the Website again, and online reservation platforms controlled

by Defendant again, upon the Defendant’s compliance with the laws and regulations specified

herein, in order learn about the accessible (and inaccessible) features, learn about the accessible

(and inaccessible) features of guestrooms, assess the extent to which the hotels meets his specific

accessibility needs, and determine whether he can reserve an accessible guestroom.

       26.     Defendant has discriminated against Plaintiff by denying full and equal access to

and enjoyment of the goods, services, facilities, privileges, advantages and accommodations

offered on the Websites, due to the continuing ADA and ADAAG violations as set forth above.

Defendant has had eight (8) years to bring the Website (and other online reservation platforms, as

applicable) into compliance with the ADAAG revisions, but has failed or refused to do so.

       27.     Modifying the Website (and other online reservation platforms, as applicable) to

comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

readily achievable. But in any event, upon information and belief, the Website has been altered,

updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.




                                                 11
             Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 12 of 15



       28.      Defendant will continue to discriminate against Plaintiff and all other disabled

individuals who access the Website (and other online reservation platforms, as applicable) unless

and until Defendant modifies the Website (and other online reservation platforms, as applicable)

to set forth all required information, as set forth above.

       29.      Plaintiff is without an adequate remedy at law and is suffering irreparable harm,

and Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until

Defendant is required to correct the ADA violations found upon the Websites (and other online

reservation platforms, as applicable), and to maintain the Websites (and other online reservation

platforms, as applicable), inclusive of the online reservation system, and accompanying policies

and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

requirements.

       30.      Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

to Plaintiff,, including an Order that compels Defendant to enact policies that are consistent with

the ADA and its remedial purposes, and to alter and maintain its Website (and other online

reservation platforms, as applicable), and all online reservation systems, in accordance with the

requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

                               COUNT II
          VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

       31.      Plaintiff re-avers the allegations set forth above as though fully set forth herein.

       32.      The New York State Human Rights Law provides:

                It shall be an unlawful discriminatory practice for any person, being
                the owner, lessee, proprietor, manager, superintendent, agent or
                employee of any place of public accommodation…. because of the
                … disability … of any person, directly or indirectly, to refuse,
                withhold from or deny to such person any of the accommodations,
                advantages, facilities or privileges thereof … to the effect that any
                of the accommodations, advantages, facilities and privileges of any

                                                  12
               Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 13 of 15



                 such place shall be refused, withheld from or denied to any person
                 on account of … disability … 2

         33.     The Website (and other online reservation platforms, as applicable) is a gateway to,

and a part of, the Hotel, which is a place of public accommodation as defined by the New York

State Human Rights Law.

         34.     Plaintiff has visited the Website (and other online reservation platforms, as

applicable), and encountered barriers made illegal by the ADA and ADAAG, and thus by the New

York State Human Rights Law.

         35.     By maintaining barriers that discriminate against people with disabilities through

the actions described above, Defendant has, directly or indirectly, refused, withheld, and/or denied

to Plaintiff, because of disability, accommodations, advantages, facilities or privileges of the Hotel.

The failure by Defendant to act to identify and remove these barriers, which have been illegal since

March 15, 2012, can be construed as “negligence per se.”

         36.     Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seek judgment pursuant to N.Y.

Exec. Law §297, including damages pursuant to §297(9) thereof.

                                   COUNT III
               VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

         37.     Plaintiff re-avers the allegations set forth above as though fully set forth herein.

         38.     The New York City Human Rights Law provides:

                 It shall be an unlawful discriminatory practice for any person, being
                 the owner, lessee, proprietor, manager, superintendent, agent or
                 employee of any place or provider of public accommodation
                 because of the actual or perceived…disability…of any person,
                 directly or indirectly, to refuse, withhold from or deny to such
                 person any of the accommodations, advantages, facilities or
2
    NYS Exec. Law § 296 (2)(a).

                                                   13
               Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 14 of 15



                  privileges thereof…to the effect that any of the accommodations,
                  advantages, facilities and privileges of any such place or provider
                  shall be refused, withheld from or denied to any person on account
                  of …disability…3

         39.      Defendant is in violation of the New York City Human Rights Law by denying the

Plaintiff full access to all the accommodations, benefits, and services, available appurtenant to the

Hotel, as described above.

         40.      Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to the

New York City Human Rights Law, and all relief provided for thereunder.

         WHEREFORE, Plaintiff, BYRON BREEZE, JR., respectfully requests that this Court

enter judgment in his favor, and against Defendant, as follows:

               a. A declaration that the Website (and other online reservation platforms, as

                  applicable) is owned, leased, operated, and/or controlled by Defendant is in

                  violation of the ADA, NYSHRL, and/or NYCHRL;

               b. Temporary and permanent injunctive relief enjoining Defendant from continuing

                  its discriminatory practices, including the requirement that Defendant permanently

                  implement policies, practices, procedures, including online content, consistent with

                  the mandates of the 2010 ADAAG Standards on its Website (and other online

                  reservation platforms, as applicable);

               c. Temporary and permanent injunctive relief enjoining Defendant from maintaining

                  or controlling content on any website through which it is offering online




3
    NYC Admin Code § 8-107(4)(a)
                                                   14
           Case 1:19-cv-06504 Document 1 Filed 07/12/19 Page 15 of 15



              reservations for any hotel that it owns or operates, unless such website and online

              reservation system fully comply with 28 C.F.R. §36.302(e)(l);

          d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

              associated with this action, in favor of Plaintiff;

          e. An award of compensatory damages deemed just and appropriate pursuant to

              NYSHRL and NYCHRL, to Plaintiff; and

          f. Such other and further relief as this Court deems just, necessary and appropriate

              under the circumstances.

DATED this 12th day of July, 2019.

                                                      Respectfully Submitted,

                                                      LAW OFFICES OF NOLAN KLEIN
                                                      Attorneys for Plaintiff
                                                      5550 Glades Road, Suite 500
                                                      Boca Raton, FL 33431
                                                      www.nklegal.com

                                                      By: /s/ Hector V. Ramirez
                                                      HECTOR V. RAMIREZ (HR3270)
                                                      ramirez@nklegal.com
                                                      amy@nklegal.com



                                                      Bashian & Papantoniou, P.C.
                                                      Attorneys for Plaintiff
                                                      500 Old Country Road, Ste. 302
                                                      Garden City, NY 11530
                                                      Tel: (516) 279-1554
                                                      Fax: (516) 213-0339

                                                      By: /s/ Erik M. Bashian
                                                      ERIK M. BASHIAN, ESQ.
                                                      eb@bashpaplaw.com




                                                15
